         Case 3:17-cv-01381-JAM Document 215 Filed 06/18/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 MARK J. PATANE et al.,
      Plaintiffs,

          v.
                                                             No. 3:17-cv-01381 (JAM)
 NESTLÉ WATERS NORTH AMERICA,
 INC.,
       Defendant.

                   ORDER OF APPOINTMENT OF SPECIAL MASTER
                       FOR DISCOVERY AND SETTLEMENT

       The Court hereby appoints former U.S. District Judge Alan H. Nevas as a special master

for the purposes of overseeing discovery and related matters in this case as well as to conduct

any settlement conference at an appropriate time.

       The Court finds that appointment of a special master is appropriate in this case because

discovery cannot be addressed in an effective and timely manner by this Court. See Fed. R. Civ.

P. 53(a)(1). Both the volume and the nature of the likely discovery disputes in this case militate

in favor of the appointment of a special master. The Court also considers Judge Nevas’s services

to be necessary for any potential settlement purposes in light of his extensive experience with

alternative dispute resolution.

       The parties have been given notice and an opportunity to propose and object to

candidates for the position of Special Master. See Doc. #181; see also Fed. R. Civ. P. 53(b)(1)

(“Before appointing a master, the court must give the parties notice and an opportunity to be

heard.”). In the absence of any objection to the appointment of Judge Nevas as a special master,

see Doc. #197, #198, the Court orders that, in addition to the mandatory terms, conditions, and

procedures set forth in Rule 53, the following terms and conditions shall apply:




                                                 1
 Case 3:17-cv-01381-JAM Document 215 Filed 06/18/19 Page 2 of 3



1.   The Special Master shall oversee all aspects of discovery in this case and shall

     resolve all pending and future discovery disputes until further order of this Court.

2.   The Special Master shall not communicate ex parte with either party, their

     counsel, or the Court on issues pertaining to this case, unless such

     communications are noticed to the parties. The Special Master is authorized to

     conduct sessions with the parties by telephone so as to minimize expense.

3.   The parties shall continue to file all discovery motions and all discovery pleadings

     on the docket as required by the Local Rules of this District and shall provide the

     Special Master with a courtesy copy of any such filings. The Special Master may

     in his discretion hold oral arguments, either in person at a location of his choosing

     or by telephone, to resolve discovery disputes.

4.   The Special Master shall file with the Court all recommended orders, reports, or

     rulings that he shall make. The parties shall have 21 days to file any objections to,

     or motions to adopt or modify, any order, report, or ruling issued by the Special

     Master.

4.   The Court shall review de novo all legal conclusions of the Special Master. The

     Court shall review the Special Master’s findings of fact for clear error and shall

     review the Special Master’s rulings on procedural matters only for abuse of

     discretion.

5.   The Special Master’s compensation for his service in this case will be a fair and

     reasonable rate not to exceed a fair market rate and the rate ordinarily charged by

     a professional and mediator of Judge Nevas’s aptitude and experience. The

     Special Master is requested to promptly advise the parties in writing of the more



                                       2
 Case 3:17-cv-01381-JAM Document 215 Filed 06/18/19 Page 3 of 3



        specific terms of his service and thereafter to furnish the parties a regular written

        accounting and billing for such services he may render. If any party has an

        objection to the terms specified by Judge Nevas for his service, then the party

        may raise such concern by means of letter to the Court with a copy to Judge

        Nevas and opposing counsel.

6.      This order of appointment is conditional and does not take effect until Judge

        Nevas has filed with the Court an affidavit within 21 days disclosing whether

        there is any ground for disqualification under 28 U.S.C. Section 455, pursuant to

        Fed. R. Civ. P. 53(b)(3)(A).

It is so ordered.

Dated at New Haven this 18th day of April 2019.

                                               /s/ Jeffrey Alker Meyer
                                               Jeffrey Alker Meyer
                                               United States District Judge




                                          3
